     Case 3:20-cv-01256-BEN-AHG Document 9 Filed 08/06/20 PageID.105 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   CASSANDRA LACKMAN,                                  Case No.: 3:20-cv-1256-BEN-AHG
11                                      Plaintiff,       ORDER GRANTING MOTION TO
     v.                                                  CONTINUE EARLY NEUTRAL
12
                                                         EVALUATION AND CASE
13   BLAZIN WINGS, INC.; BUFFALO                         MANAGEMENT CONFERENCE
     WILD WINGS, INC.; and INSPIRE
14
     BRANDS, INC.,                                       [ECF No. 8]
15                                  Defendants.
16
17         This matter comes before the Court on the parties’ Joint Motion to Continue the
18   Early Neutral Evaluation (“ENE”) and Case Management Conference (“CMC”), filed on
19   August 6, 2020. ECF No. 8.
20         On July 9, 2020, the Court scheduled the ENE and CMC in this matter for
21   September 8, 2020 before Magistrate Judge Allison H. Goddard. ECF No. 6. However,
22   defense counsel is unavailable to attend the ENE on that date due to a previously scheduled
23   family vacation. See ECF No. 8-1, James Decl. Upon due consideration, the Court finds
24   good cause to GRANT the Joint Motion (ECF No. 8).
25         Accordingly, the ENE and CMC are hereby RESET for October 9, 2020 at
26   2:00 p.m. As before, the ENE will take place via videoconference for all attendees.
27         The Court issues the following Mandatory Procedures to be followed in
28

                                                     1
                                                                             3:20-cv-1256-BEN-AHG
     Case 3:20-cv-01256-BEN-AHG Document 9 Filed 08/06/20 PageID.106 Page 2 of 7



 1   preparation for the ENE:
 2         1.     Purpose of the Conference: The purpose of the ENE is to permit an informal
 3   discussion between the attorneys and the settlement judge of every aspect of the lawsuit in
 4   an effort to achieve an early resolution of the case. All conference discussions will be
 5   informal, off the record, and confidential.
 6         2.     Full Settlement Authority Required: A party or party representative with
 7   full and complete authority to enter into a binding settlement must be present via
 8   videoconference or immediately available to join. Full authority to settle means that a
 9   person must be authorized to fully explore settlement options and to agree at that time to
10   any settlement terms acceptable to the parties. Heileman Brewing Co., Inc. v. Joseph Oat
11   Corp., 871 F.2d 648, 653 (7th Cir. 1989). The person needs to have “unfettered discretion
12   and authority” to change the settlement position of a party. Pitman v. Brinker Int’l, Inc.,
13   216 F.R.D. 481, 485–86 (D. Ariz. 2003). Limited or sum certain authority is not adequate.
14   Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 595–97 (8th Cir. 2001). A person who needs
15   to call another person who is not present on the videoconference before agreeing to
16   any settlement does not have full authority.
17         3.     Confidential ENE Statements Required: No later than October 5, 2020,
18   the parties shall submit confidential statements of five (5) pages or less directly to the
19   chambers of Magistrate Judge Goddard outlining the nature of the case, the claims, and the
20   defenses. These statements shall not be filed or served on opposing counsel. They shall
21   be lodged via email at efile_goddard@casd.uscourts.gov. The ENE statement is limited to
22   five (5) pages or less, and up to five (5) pages of exhibits or declarations. Each party’s
23   ENE statement must outline:
24                A.    the nature of the case and the claims,
25                B.    position on liability or defense,
26
27
28

                                                   2
                                                                             3:20-cv-1256-BEN-AHG
     Case 3:20-cv-01256-BEN-AHG Document 9 Filed 08/06/20 PageID.107 Page 3 of 7



 1                C.     position regarding settlement of the case with a specific1
 2                       demand/offer for settlement, 2 and
 3                D.     any previous settlement negotiations or mediation efforts.
 4         4.     Case Management Conference: In the event the case does not settle at the
 5   ENE, the Court will immediately thereafter hold a Case Management Conference (“CMC”)
 6   pursuant to Fed. R. Civ. P 16(b). Appearance of the parties at the CMC is not required. The
 7   Court orders the following to occur before the CMC:
 8                A.     The parties must meet and confer pursuant to Fed. R. Civ. P. 26(f) no
 9                       later than September 18, 2020.
10                B.     The parties must file a Joint Case Management Statement by
11                       September 29, 2020. The Joint Case Management Statement must
12                       address all points in the “Joint Case Management Statement
13                       Requirements for Magistrate Judge Allison H. Goddard,” which can
14                       be found at:
15                       https://www.casd.uscourts.gov/Judges/goddard/docs/Goddard%20Join
16                       t%20Case%20Management%20Statement%20Rules.pdf.
17                C.     Initial disclosures pursuant to Rule 26(a)(1)(A-D) must occur by
18                       October 2, 2020.
19         5.     Appearances via Videoconference Required: All named parties, party
20   representatives, including claims adjusters for insured defendants, as well as principal
21   attorney(s) responsible for the litigation must attend the ENE via videoconference. All who
22   attend the ENE must be legally and factually prepared to discuss and resolve the case.
23
24
     1
25    A general statement, such as that a party “will negotiate in good faith,” is a not a specific
     demand or offer.
26
     2
27     If a specific demand or offer cannot be made at the time the ENE statement is submitted,
     then the reasons as to why a demand or offer cannot be made must be stated. Further, the
28   party must explain when they will be in a position to state a demand or offer.

                                                   3
                                                                               3:20-cv-1256-BEN-AHG
     Case 3:20-cv-01256-BEN-AHG Document 9 Filed 08/06/20 PageID.108 Page 4 of 7



 1   Counsel appearing without their clients (whether or not counsel has been given settlement
 2   authority) will be subject to immediate imposition of sanctions. To facilitate the
 3   videoconference ENE, the Court hereby orders as follows:
 4               A.     The Court will use its official Zoom video conferencing account to hold
 5                      the ENE. If you are unfamiliar with Zoom: Zoom is available on
 6                      computers through a download on the Zoom website
 7                      (https://zoom.us/meetings) or on mobile devices through the
 8                      installation of a free app.3 Joining a Zoom conference does not require
 9                      creating a Zoom account, but it does require downloading the .exe file
10                      (if using a computer) or the app (if using a mobile device). Participants
11                      are encouraged to create an account, install Zoom and familiarize
12                      themselves with Zoom in advance of the ENE. 4 There is a cost-free
13                      option for creating a Zoom account.
14               B.     Prior to the start of the ENE, the Court will email each participant an
15                      invitation to join a Zoom video conference. Again, if possible,
16                      participants are encouraged to use laptops or desktop computers for the
17                      video conference, as mobile devices often offer inferior performance.
18                      Participants shall join the video conference by following the ZoomGov
19                      Meeting hyperlink in the invitation. Participants who do not have
20                      Zoom already installed on their device when they click on the
21                      ZoomGov Meeting hyperlink will be prompted to download and
22                      install Zoom before proceeding. Zoom may then prompt participants
23
24
     3
25         If possible, participants are encouraged to use laptops or desktop computers for the
     video conference, rather than mobile devices.
26
     4
27          For help getting started with Zoom, visit: https://support.zoom.us/hc/en-
     us/categories/200101697-Getting-Started
28

                                                  4
                                                                              3:20-cv-1256-BEN-AHG
     Case 3:20-cv-01256-BEN-AHG Document 9 Filed 08/06/20 PageID.109 Page 5 of 7



 1                    to enter the password included in the invitation.
 2              C.    Each participant should plan to join the Zoom video conference at least
 3                    five minutes before the start of the ENE to ensure that the conference
 4                    begins promptly at 2:00 p.m.
 5              D.    Zoom’s functionalities will allow the Court to conduct the ENE as it
 6                    ordinarily would conduct an in-person one. The Court will divide
 7                    participants into separate, confidential sessions, which Zoom calls
 8                    Breakout Rooms. 5 In a Breakout Room, the Court will be able to
 9                    communicate with participants from a single party in confidence.
10                    Breakout Rooms will also allow parties and counsel to communicate
11                    confidentially without the Court.
12              E.    No later than October 5, 2020, counsel for each party shall send an
13                    e-mail to the Court at efile_goddard@casd.uscourts.gov containing the
14                    following:
15                    i.     The name and title of each participant, including all parties
16                           and party representatives with full settlement authority, claims
17                           adjusters for insured defendants, and the primary attorney(s)
18                           responsible for the litigation;
19                    ii.    An e-mail address for each participant to receive the Zoom
20                           video conference invitation; and
21                    iii.   A telephone number where each participant may be reached
22                           so that if technical difficulties arise, the Court will be in a
23                           position to proceed telephonically instead of by video
24                           conference. (If counsel prefers to have all participants of their
25                           party on a single conference call, counsel may provide a
26
27
     5
          For more information on what to expect when participating in a Zoom Breakout
28   Room, visit: https://support.zoom.us/hc/en-us/articles/115005769646

                                                 5
                                                                               3:20-cv-1256-BEN-AHG
     Case 3:20-cv-01256-BEN-AHG Document 9 Filed 08/06/20 PageID.110 Page 6 of 7



 1                             conference number and appropriate call-in information,
 2                             including an access code, where all counsel and parties or party
 3                             representatives for that side may be reached as an alternative to
 4                             providing individual telephone numbers for each participant.)
 5                       iv.   A cell phone number for that party’s preferred point of
 6                             contact (and the name of the individual whose cell phone it is)
 7                             for the Court to use during the ENE to alert counsel via text
 8                             message that the Court will soon return to that party’s Breakout
 9                             Room, to avoid any unexpected interruptions of confidential
10                             discussions.
11                 F.    All participants shall display the same level of professionalism during
12                       the ENE and be prepared to devote their full attention to the ENE as if
13                       they were attending in person, i.e., cannot be driving while speaking to
14                       the Court. Because Zoom may quickly deplete the battery of a
15                       participant’s device, each participant should ensure that their device is
16                       plugged in or that a charging cable is readily available during the video
17                       conference.
18                 G.    If the case does not settle during the ENE, the Court will hold the CMC
19                       immediately following the ENE with counsel only in the main session.
20         6.      Requests for Continuances: Local Rule 16.1(c) requires that an ENE take
21   place within forty-five (45) days of the filing of the first answer. Requests to continue ENEs
22   are rarely granted. An ENE may be rescheduled only upon a showing of good cause and
23   adequate notice to the Court. Absent extraordinary circumstances, requests for
24   continuances will not be considered unless submitted in writing no less than seven (7) days
25   before the ENE. All requests for continuances must be made by a joint motion. The request
26   must state:
27                 A.    The original date;
28                 B.    The number of previous requests for continuances;

                                                   6
                                                                               3:20-cv-1256-BEN-AHG
     Case 3:20-cv-01256-BEN-AHG Document 9 Filed 08/06/20 PageID.111 Page 7 of 7



 1               C.    A showing of good cause for the request;
 2               D.    Whether the request is opposed and why;
 3               E.    Whether the requested continuance will affect other case management
 4                     dates; and
 5               F.    A declaration from the counsel seeking the continuance that describes
 6                     the steps taken to comply with the existing deadlines, and the specific
 7                     reasons why the deadlines cannot be met.
 8         7.    New Parties Must be Notified by Plaintiff or Plaintiff’s Counsel:
 9   Plaintiff’s counsel must give notice of the ENE to any Defendants who have been served
10   but who have not yet filed responsive pleadings as of the date of this Order. If any
11   Defendants have not yet been served, Plaintiff’s counsel must serve them with a copy of
12   this Order along with the summons and complaint.
13         8.    The failure of any party to follow these mandatory procedures shall result
14   in the imposition of sanctions.
15         9.    Questions regarding this case or these mandatory guidelines may be directed
16   to Judge Goddard’s law clerks at (619) 557-6162. Lodged statements should be emailed to
17   efile_goddard@casd.uscourts.gov.
18         IT IS SO ORDERED.
19
     Dated: August 6, 2020
20
21
22
23
24
25
26
27
28

                                                7
                                                                            3:20-cv-1256-BEN-AHG
